DETAILED ACTION
This action is in response to the Applicant Response filed 07 June 2022 for application 15/293,674 filed 14 October 2016.
Claim 4 is currently amended.
Claims 1-3, 5, 8-10 are cancelled.
Claims 4, 6-7, 11-14 are pending.
Claims 4, 6-7, 11-14 are rejected.
	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 June 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections of claims 4, 6-7, 11-14 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejections.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 4, 7, 11-14 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi, Hiroshi (US 2005/0012604 A1 – Vehicle Obstacle Detecting Device, hereinafter referred to as “Takahashi”) in view of Takahashi, Hiroshi (US 2005/0137756 A1 – Vehicle Driving Support System and Vehicle Driving Support Program, hereinafter referred to as “Hiroshi”) and further in view of Shimizu, Hiroaki (US 2009/0252380 A1 – Moving Object Trajectory Estimating Device, hereinafter referred to as “Shimizu”).

Regarding claim 4 (Currently Amended), Takahashi teaches a vehicular environment estimation device of a vehicle (Takahashi, ¶0022 – teaches a vehicle obstacle detection device) comprising: 
a sensor disposed on the vehicle and configured to detect a mobile object in a surroundings of the vehicle (Takahashi, ¶0027 – teaches obstacle detecting device with two sensors mounted to vehicle; Takahashi, ¶0029 – teaches sensor detects passing vehicle [mobile object] as it passes on the right side of the vehicle [surroundings]) and output a signal including information of the mobile object in the surroundings of the vehicle (Takahashi, ¶0027 – teaches image processing device configured to execute image processing on detection signals issued by the sensors), and 
at least one electronic control unit (Takahashi, ¶0095 – teaches a computer performing the functions of obstacle detection device) configured to: 
receive the signal including the information of the mobile object in the surroundings of the vehicle from the sensor (Takahashi, ¶0027 – teaches image processing device configured to execute image processing on detection signals issued by the sensors; see also Takahashi, ¶0031 – teaches image processing device delivers the generated signal to the obstacle position calculating device and the blind spot behavior predicting device); 
detect a behavior of the mobile object in the surroundings of the vehicle based upon the information of the mobile object in the surroundings of the vehicle (Takahashi, ¶0029 – teaches sensor detects passing vehicle [mobile object] as it passes [behavior] on the right side of the vehicle [surroundings]); 
estimate a behavior of an undetected object in a blind area of the vehicle on the basis of the detected behavior of the mobile object (Takahashi, ¶0023 – teaches predicting blind spot existence [estimate] and behavior of the obstacle [mobile object] while in the blind spot, where none of the sensors can detect the obstacle, based on the behavior or the obstacle when the obstacle was within the scope of the sensors; [Examiner notes that an undetected object is any object that is currently not visible to the sensors, regardless of whether it has ever been visible to the sensors and some previous time in history]); 
predict the behavior of the mobile object on the basis of the estimated behavior of the undetected object (Takahashi, ¶0023 – teaches predicting blind spot existence and behavior of the obstacle [mobile object] while in the blind spot, where none of the sensors can detect the obstacle [the vehicle is not visible to the sensors and is therefore a undetected object], based on the behavior or the obstacle when the obstacle was within the scope of the sensors; [Examiner notes that an undetected object is any object that is currently not visible to the sensors, regardless of whether it has ever been visible to the sensors and some previous time in history]); 
compare the predicted behavior of the mobile object with the detected behavior of the mobile object (Takahashi, ¶0024 – teaches comparing the predicted blind spot behavior to the actual behavior of the obstacle [mobile object]); and 
estimate an environment of the blind area of the vehicle on the basis of a comparison result of the comparison (Takahashi, ¶¶0024-0026 – teaches using the fluctuating characteristics of the traffic to predict behavior of an obstacle and applies parameters, and adjustments to parameters based on the comparison, from a first object in a blind spot to subsequent objects in the blind spot).
While Takahashi teaches predicting behavior of an object in a blind spot, Takahashi does not explicitly teach the undetected object in the blind area of the vehicle is different from the mobile object, the undetected object in the blind area of the vehicle is a moving object on a road intersecting a road on which the vehicle travels and the undetected object in the blind area of the vehicle has not yet been detected.
Hiroshi teaches 
receive the signal including the information of the mobile object in the surroundings of the vehicle from the sensor (Hiroshi, ¶¶0028-0029 – teaches sensors collecting information including speed and distance of surrounding mobile vehicles); 
detect a behavior of the mobile object in the surroundings of the vehicle based upon the information of the mobile object in the surroundings of the vehicle (Hiroshi, ¶¶0028-0029 – teaches sensors collecting information including speed and distance of surrounding mobile vehicles; see also Hiroshi, ¶0035 – teaches vehicle speed decreases when obstacle is near); 
estimate a behavior of an undetected object in a blind area of the vehicle on the basis of the detected behavior of the mobile object (Hiroshi, ¶¶0028-0029 – teaches sensors collecting information including speed and distance of surrounding mobile vehicles; Hiroshi, ¶¶0033-0037 – teaches based on surrounding vehicle speed, placing a virtual object, such as a parked vehicle, in the traffic flow simulation, wherein the virtual object is an undetected object in the real-time traffic flow); 
predict the behavior of the mobile object on the basis of the estimated behavior of the undetected object (Hiroshi, 0033-0037 – teaches placing a virtual object in the simulation; Hiroshi, ¶¶0038-0040 – teaches simulating traffic flow to estimate behavior of surrounding vehicles in response to the virtual object); 
compare the predicted behavior of the mobile object with the detected behavior of the mobile object (Hiroshi, ¶0040-0044 – teaches measuring actual values of surrounding vehicles and comparing the actual values to the simulated [predicted] values); and 
estimate an environment of the blind area of the vehicle on the basis of a comparison result of the comparison (Hiroshi, ¶¶0043-0045 – teaches that when actual and predicted values are the same, the system estimates the environment to determine there is an actual obstacle where the virtual obstacle was placed and provides a warning), wherein 
the undetected object in the blind area of the vehicle is different from the mobile object (Hiroshi, ¶¶0033-0037 – teaches placing a virtual object in the simulation where the virtual object is not visible to the current vehicle but causes changes in the surrounding vehicles’ parameters), and
the undetected object in the blind area of the vehicle has not yet been detected (Hiroshi, ¶¶0033-0037 – teaches placing a virtual object in the simulation where the virtual object is not visible to the current vehicle but causes changes in the surrounding vehicles’ parameters).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Takahashi with the teachings of Hiroshi in order to develop a simpler configuration to predict traffic flow around undetectable objects in the field of predicting movements of an object located in a blind spot of a vehicle (Hiroshi, Abstract – “A surrounding area observing device detects a traffic flow around a vehicle, a traffic flow simulator simulates a virtual traffic flow based on the detected traffic flow, and a simulation result evaluating device predicts an approaching traffic flow around the vehicle based on the simulation result. Thus, traffic conditions in a location unobservable from the vehicle can be indicated to a driver with a more simple system configuration.”).
However, Takahashi in view of Hiroshi does not explicitly teach the undetected object in the blind area of the vehicle is a moving object on a road intersecting a road on which the vehicle travels.
Shimizu teaches wherein 
the undetected object in the blind area of the vehicle is different from the mobile object (Shimizu, Fig. 2 [see below] – teaches an undetected object in a blind spot (M13) of a host vehicle (M12) which is different from a mobile object (M11)), 
the undetected object in the blind area of the vehicle is a moving object on a road intersecting a road on which the vehicle travels (Shimizu, Fig. 2 – teaches an undetected object in a blind spot (M13) of a host vehicle (M12) is a vehicle [mobile object] on an intersection road), and 
the undetected object in the blind area of the vehicle has not yet been detected (Shimizu, Fig. 2 [see below] – teaches an undetected object in a blind spot (M13) of a host vehicle (M12) where the undetected object has yet to be detected by the host vehicle).

    PNG
    media_image1.png
    612
    490
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Takahashi in view of Hiroshi with the teachings of Shimizu in order to more accurately predict object trajectories in order to provide collision warnings in the field of predicting movements of an object located in a blind spot of a vehicle (Shimizu, ¶0009 – “According to this aspect, by estimating the trajectory of the specified moving object based on the recognition information of the specified moving object acquired by the recognition information acquisition part, the trajectory of the specified moving object can be estimated more accurately. Therefore, estimation of the trajectory of the specified moving object from the perspective of the specified moving object allows appropriate trajectory estimation. In addition, because it is not necessary to take into consideration any information other than the information recognized by the specified moving object in this case, the speed of the estimation processing can be improved, and the accuracy of the trajectory estimation can be enhanced.”; Shimizu, ¶0077 – “For example, the moving object trajectory estimating device according to the invention may be applied to not only in the automatic operation of a vehicle, but also in predicting and warning about the movement of other moving body, as well as a robot.”).

Regarding claim 7 (Previously Presented), Takahashi in view of Hiroshi and further in view of Shimizu teaches all of the limitations of the device of claim 4 as noted above. Takahashi further teaches wherein the at least one electronic control unit (Takahashi, ¶0095 – teaches a computer performing the functions of obstacle detection device) is configured to: 
detect a plurality of behaviors of mobile objects (Takahashi, ¶0026 – teaches obstacle detection for multiple vehicles in traffic); 
estimate the environment of the blind area of the vehicle on the basis of the plurality of behaviors of the mobile objects (Takahashi, ¶¶0024-0026 – teaches using the fluctuating characteristics of the traffic to predict behavior of an obstacle and applies parameters, and adjustments to parameters based on the comparison, from a first object in a blind spot to subsequent objects in the blind spot); and 
determine that a mobile object, which does not behave in accordance with the estimated environment of the blind area of the vehicle, behaves abnormally (Takahashi, ¶¶0059-0060 – teaches that if a mobile object does not behave within limits determined for the blind spot environment, then the position of the mobile object is set to a hypothetical hazardous position [abnormal] that is dangerously close to the vehicle).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Takahashi, Hiroshi and Shimizu for the same reasons as disclosed in claim 4 above.

Regarding claim 11 (Previously Presented), Takahashi in view of Hiroshi and further in view of Shimizu teaches all of the limitations of the device of claim 4 as noted above. Takahashi further teaches wherein the at least one electronic control unit is configured to perform travel assistance for the vehicle on the basis of the estimated environment (Takahashi, ¶0040 – teaches executing an alarm [travel assistance] based on the blind spot behavior, e.g., predicted position of the obstacle).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Takahashi, Hiroshi and Shimizu for the same reasons as disclosed in claim 4 above.

Regarding claim 12 (Previously Presented), Takahashi in view of Hiroshi and further in view of Shimizu teaches all of the limitations of the device of claim 4 as noted above. Takahashi further teaches wherein the at least one electronic control unit is configured to control the vehicle on the basis of the estimated environment (Takahashi, ¶0004 – teaches an automatic travel control device that detects the position of a vehicle with respect to a traveling road or lane and controls the steering of the vehicle).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Takahashi, Hiroshi and Shimizu for the same reasons as disclosed in claim 4 above.

Regarding claim 13 (Previously Presented), Takahashi in view of Hiroshi and further in view of Shimizu teaches all of the limitations of the device of claim 4 as noted above. Takahashi further teaches wherein the sensor is a millimeter wave radar, a laser radar, or a camera (Takahashi, ¶0029-0030 – teaches the sensors are video cameras; see also Takahashi, ¶0006 – sensors are cameras and radars).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Takahashi, Hiroshi and Shimizu for the same reasons as disclosed in claim 4 above.

Regarding claim 14 (Previously Presented), Takahashi in view of Hiroshi and further in view of Shimizu teaches all of the limitations of the device of claim 4 as noted above. Takahashi further teaches wherein the information of the mobile object includes at least one of type information of the mobile object, position information of the mobile object, and relative speed information of the mobile object (Takahashi, ¶0035 – teaches detecting the position based on the signal from the sensor; Takahashi, ¶¶0037-0038 – teaches detecting position and relative velocity from the sensor signal; [Detection of position and relative velocity from the signal means that the signal includes position information and relative velocity information]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Takahashi, Hiroshi and Shimizu for the same reasons as disclosed in claim 4 above.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Hiroshi and further in view of Shimizu and further in view of Tseng et al. (US 2009/0058677 - Method and Apparatus for Predicting/Alarming the Moving of Hidden Objects, herein after referred to as "Tseng").

Regarding claim 6 (Previously Presented), Takahashi in view of Hiroshi and further in view of Shimizu teaches all of the limitations of the device of claim 4 as noted above. However, Takahashi in view of Hiroshi and further in view of Shimizu does not explicitly teach wherein the undetected object includes a second mobile object, and the at least one electronic control unit is configured to predict a behavior of the second mobile object as the environment of the blind area of the vehicle.
Tseng teaches wherein 
the undetected object includes a second mobile object (Tseng, ¶0028 - teaches a vehicle [second mobile object] is shielded [undetected] by a different vehicle [first mobile object]; see also Tseng, Fig. 6; [Examiner notes that an undetected object is any object that is currently not visible to the sensors, regardless of whether it has ever been visible to the sensors and some previous time in history]), and 
the at least one electronic control unit (Tseng, ¶0007 – teaches a control unit performing steps; see also Tseng, Fig. 7) is configured to predict a behavior of the second mobile object as the environment of the blind area of the vehicle (Tseng, ¶0028 – teaches predicting/alarming apparatus [ECU] predicting the position of the hidden vehicle [second mobile object] in the blind spot area).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Takahashi in view of Hiroshi and further in view of Shimizu with the teachings of Tseng in order to assist a driver with dangerous traffic conditions and improve driver safety in the field of predicting movements of an object located in a blind spot of a vehicle (Tseng, ¶0005 – “Therefore, a carrier such as a vehicle, configured with the aforesaid system and method, is able to actively assist its driver to detect no only those objects moving in conventional blind spots, but also those moving behind obstacles and hidden from being seen by the driver, and thus driving safely can be improved.”).

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARSHALL L WERNER/               Examiner, Art Unit 2125